News Release FOR IMMEDIATE RELEASE CONTACT May 15, 2008 Craig J. Renner 301-843-8600 ACPT ANNOUNCES RESULTS FOR FIRST QUARTER 2008 ST. CHARLES, MD.—American Community Properties Trust (ACPT) (AMEX:APO) a diversified real estate organization, today announced results for the three months ended March 31, 2008. For the three months ended March 31, 2008, the Company reported a net loss of $1,193,000, or $0.23 per basic and diluted share, on operating revenue of $19,258,000.This compares to net income of $24,000, or $0.00 per basic and diluted share, on operating revenue of $21,987,000 for the same period in 2007. Edwin L.
